DETAILED ACTION
             
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 12/28/21.  As directed by the amendment, claims 1, 24 and 25 have been amended and claims 26-28 have been added.  Claims 1-28 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 



Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Epstein US 3999311 A (herein after Epstein) in view of Koch US 20130031803 (herein after Koch) and Mathis US 5566477 A (herein after Mathis).

Regarding claim 1, Epstein discloses a shoe system (as seen in Figure 1), comprising: wherein a first permanent connector positioned on the first upper portion (120, as seen in Figure 1, Col 3, lines 28-55)  and located at a first side of the shoe upper (as seen in Figure 1), the first permanent connector being permanently connected to the first upper portion (as seen in Figure 1, Col 3, lines 28-55); a second permanent connector positioned on the second upper portion (as seen in Figure 1, Col 3, lines 28-55) and located at a second side of the shoe upper (as seen in Figure 1) opposite to the first side (as seen in Figure 1), the second permanent connector being permanently connected to the second upper portion (as seen in Figure 1, Col 3, lines 28-55); a removable connector strap (116) connectable across the shoe upper between the first permanent connector and the second permanent connector on the shoe upper (as seen in Figure 1, Col 3, lines 28-55), the removable connector strap (116) comprising a first releasable connector portion (122) and a second releasable connector portion (122), the first releasable connector portion being releasably connectable with the first permanent connector at the first side of the shoe upper (as seen in Figure 1, Col 3, lines 28-55), the second releasable connector portion (122) being releasably connectable with the second permanent connector (120) at the second side of the shoe upper (as seen in Figure 1 and 2), the removable connector strap comprising an outwardly facing surface configured to face away from the shoe upper and an inwardly facing surface configured to face toward the shoe upper (as seen in Figure 1 and 2), wherein the first releasable connector portion (122) and the second releasable connector portion (122) of the removable connector strap (116) are disposed on the inwardly facing surface of the removable connector strap (as seen in Figure 1 and 2), 2Attorney Docket No.: 039032-0459018wherein at least one of the first releasable connector portion (122) and the second releasable connector portion of the removable connector strap allows adjustment of the shoe upper around a wearer's foot (as seen in Figure 1 and 2, 122), the removable connector strap is configured to be selectively adjustably connectable with the corresponding first permanent connector (120, as seen in Figures 1 and 2, Col 3, lines 28-55) or second permanent connector of the shoe upper (120, as seen in Figures 1 and 2, Col 3, lines 28-55).




[AltContent: arrow][AltContent: textbox (Outwardly facing surface)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First permanent connector.)][AltContent: textbox (Second permanent connector.)]
    PNG
    media_image1.png
    282
    375
    media_image1.png
    Greyscale


However, Epstein is silent to the removable connector strap being configured to be printed.

Koch discloses the removable connector strap being configured to be printed. (50, as best seen in Figure 3 and 6 the connecter is connectable across the shoe upper when the laces are tied together, 29, as seen in annotated Figure 2 and 3, paragraphs 0029, 0025,  0050, 0051, 0052 and 0053).
[AltContent: arrow][AltContent: textbox (Outwardly facing surface)]
    PNG
    media_image2.png
    519
    404
    media_image2.png
    Greyscale
\
[AltContent: arrow][AltContent: textbox (Removable and printable connector)]
    PNG
    media_image3.png
    746
    341
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    181
    434
    media_image4.png
    Greyscale
.

Epstein is analogous art to the claimed invention as it relates to footwear having releasable straps.
Koch is analogous art to the claimed invention in that it provides a strap having decorative printing on it.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have decorating the strap with printing of Epstein, with the strap with printing, as taught by Koch in order to customize the footwear of the wearer and decorate the shoe as desired.  The decoration of a strap would be a simple modification of one known element to obtain predictable results, a customized shoe that can be decorated as desired and allow the wearer to print customizable indicia, and apply it to their footwear.

However, Epstein and Koch are silent to a sole; a shoe upper connected with the sole, the shoe upper including a first upper portion and a second upper portion, a gap is disposed between the first upper portion and the second upper portion; a tongue below the shoe upper and at least partially spanning the gap between the first upper portion and the second upper portion; the corresponding first permanent connector or second permanent connector of the shoe upper span the gap between the first upper portion and the second upper portion.

Mathis discloses a sole (as seen in annotated Figures 1 and 3); a shoe upper (as seen in annotated Figures 1 and 3) connected with the sole (as seen in annotated Figures 1 and 3), the shoe upper including a first upper portion and a second upper portion (as seen in annotated Figures 1 and 3), a gap (as seen in annotated Figures 1 and 3) is disposed between the first upper portion (as seen in annotated Figures 1 and 3) and the second upper portion (as seen in annotated Figures 1 and 3); a tongue (as seen in annotated Figures 1 and 3) below the shoe upper (as seen in annotated Figures 1 and 3) and at least partially spanning the gap between the first upper portion and the second upper portion (as seen in annotated Figures 1 and 3); the corresponding first permanent connector or second permanent connector of the shoe upper (as seen in annotated Figures 1 and 3) span the gap between the first upper portion and the second upper portion (as seen in annotated Figures 1 and 3).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: textbox (Second upper portion)][AltContent: arrow][AltContent: textbox (First upper portion)][AltContent: arrow][AltContent: textbox (Upper)][AltContent: textbox (Tongue)]
    PNG
    media_image5.png
    316
    492
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    397
    456
    media_image6.png
    Greyscale

[AltContent: textbox (Sole)]

Mathis is analogous art to the claimed invention as it relates to footwear having releasable straps.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the footwear upper of Epstein and Koch, to include a gap disposed between the first upper portion and the second upper portion; a tongue below the shoe upper at least partially spanning the gap between the first upper portion and the second upper portion and a connector portion spanning the gap between the first second portions, as taught by Mathis in order to provide an adjustable method to close the footwear.  Including a connector strap as disclosed by Mathis would be a simple modification of one known element to obtain predictable results, an adjustable manner in which to hold the shoe portions together.

Regarding claim 2, the modified shoe system of the combined references discloses the first releasable connector portion (as seen in annotated Figures 1 and 3) and the second releasable connector portion (as seen in annotated Figures 1 and 3) comprise spaced regions on a continuous hook or loop strip of material (as seen in annotated Figures 1 and 3 of Mathis) disposed on the removable and printable connector strap (50, as seen in Figures 2 and 3 of Koch).374813-1219-4147.v1 Attorney Docket No.: 039032-0459018  

Regarding claim 3, the modified shoe system of the combined references discloses the first releasable connector portion and the second releasable connector portion comprise spaced (as seen in annotated Figures 1 and 3 of Mathis), discrete first and second portions of hook or loop strip material disposed on the removable and printable connector strap (46 of Mathis).  

Regarding claim 4, the modified shoe system of the combined references discloses the first permanent connector (44, col 4, lines 27 and 28, Figures 1 and 3 of Mathis) comprises a portion of hook or loop material (46 of Mathis) permanently connected to the first upper portion and the second permanent connector (44, col 4, lines 27 and 28, Figures 1 and 3 of Mathis) comprises a portion of hook or loop material (46 of Mathis) permanently connected to the second upper portion (44, col 4, lines 27 and 28, Figures 1 and 3 of Mathis), and wherein the first releasable connector portion (as seen in annotated Figures 1 and 3 of Mathis) comprises a hook or loop material (46 of Mathis) releasably connectable with the hook or loop material (46 of Mathis) of the first permanent connector (44, col 4, lines 27 and 28, Figures 1 and 3 of Mathis), and the second releasable connector (as seen in annotated Figures 1 and 3 of Mathis) portion comprises a hook or loop material (46 of Mathis) releasably connectable with the hook or loop material of the second permanent connector (44, col 4, lines 27 and 28, Figures 1 and 3 of Mathis).  

Regarding claim 5, the modified shoe system of the combined references discloses the first permanent connector (44, col 4, lines 27 and 28, Figures 1 and 3 of Mathis), comprises a portion of hook or loop material (46 of Mathis) permanently connected to the first upper portion (as seen in annotated Figures 1 and 3 of Mathis) and the second permanent connector comprises a ring (as seen in annotated Figure 1 of Mathis) through which the removable and printable connector strap passes (50, as seen in Figures 2 and 3 of Koch).  

Regarding claim 6, the modified shoe system of the combined references discloses a first portion of the removable and printable connector strap (50, as seen in Figures 2 and 3 of Koch) comprises a hook or loop material forming the first releasable connector portion (46 of Mathis), and wherein a second portion of the removable and printable connector strap (50, as seen in Figures 2 and 3 of Koch) comprises a hook or loop material forming the second releasable connector portion (46 of Mathis), and wherein the second portion is constructed and arranged to pass through the ring and folded back over itself to capture the ring therebetween such that the ring is releasably connected to the second portion (as seen in annotated Figures 1 and 3 of Mathis).  

Regarding claim 7, the modified shoe system of the combined references discloses the second portion is constructed and arranged to pass through the ring (as seen in annotated Figures 1 and 3 of Mathis) and folded back over itself such that at least a portion of the second portion is releasably connected to at least a portion of the first portion so as to secure the second portion in its folded back configuration (as seen in annotated Figures 1 and 3 of Mathis).  

Regarding claim 8, the modified shoe system of the combined references discloses the removable and printable connector strap has a width in the leg to toe direction of at least 7/8 inch.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a shoe system of the combined references by constructing the removable and printable connector strap having a width in the leg to toe direction of at least 7/8 inch, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 9, the modified shoe system of the combined references discloses the removable and printable connector strap has a width in the leg to toe direction of at least 1 1/8 inches.384813-1219-4147.v1 Attorney Docket No.: 039032-0459018  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a shoe system of the combined references by constructing the removable and printable connector strap has a width in the leg to toe direction of at least 1 1/8 inches, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, the modified shoe system of the combined references discloses the removable and printable connector strap has a width in the leg to toe direction between 7/8 and 2 1/2 inches.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a shoe system of the combined references by constructing the removable and printable connector strap has a width in the leg to toe direction between 7/8 and 2 1/2 inches, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 11, the modified shoe system of the combined references discloses an outwardly facing surface of the removable and printable connector strap having a width devoid of stitching (50, as seen in Figures 2 and 3 of Koch), however, the combined references are silent to the length of the width devoid of the stitching is at least 1 inch.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a shoe system of the combined references by constructing an outwardly facing surface of the removable and printable connector strap has a width of at least 1 inch that is devoid of stitching, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 12, the modified shoe system of the combined references discloses the removable and printable connector strap is devoid of any holes (42 of Mathis) therethrough from a first side thereof to a second side thereof (42 of Mathis).  

Regarding claim 13, the modified shoe system of the combined references discloses the shoe system is devoid of laces (38, 42,  as seen in Figures 1 and 3 of Mathis), and wherein the removable and printable connector strap is adjustably connected to the first permanent connector to adjust the gap between the first upper portion (as seen in Figures 1 and 3 of Mathis) and the second upper portion and hence the tightness of the shoe system on a wearers foot (as seen in Figures 1 and 3 of Mathis).  

Regarding claim 14, the modified shoe system of the combined references discloses the removable and printable connector strap has a length in the side to side shoe direction of at least 4.5 inches.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a shoe system of the combined references by constructing the removable and printable connector strap having a length in the side to side shoe direction of at least 4.5 inches, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 15, the modified shoe system of the combined references discloses the removable and printable connector strap has a thickness between 1/8 and 5/32 inches.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a shoe system of the combined references by constructing the removable and printable connector strap having a thickness between 1/8 and 5/32 inches, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 16, the modified shoe system of the combined references discloses the removable and printable connector strap is devoid of openings or gaps therethrough (38, 42 of Mathis).  

Regarding claim 17, the modified shoe system of the combined references discloses the removable and printable connector strap includes padding material positioned between the first and second sides of the removable and printable connector strap (as seen in Figures 1 and 3 of Mathis, the layers of the connector strap capable of providing padding).  

Regarding claim 18, the modified shoe system of the combined references discloses indicia are printed on an outwardly facing surface of the removable and printable connector strap (50, as seen in Figures 2 and 3 of Koch).  

Regarding claim 19, the modified shoe system of the combined references discloses the indicia are printed using a screen printing procedure (paragraph 0029, 0042 and 0051 of Koch), a dye sublimation printing procedure or a heat or thermal transfer printing procedure (50, as seen in Figures 2 and 3 of Koch).394813-1219-4147.v1 Attorney Docket No.: 039032-0459018  

Regarding claim 20, the modified shoe system of the combined references discloses the first and second permanent connectors are sewn to the first and second upper portions (as seen in annotated Figures 1 and 3 of Mathis), respectively.  

Regarding claim 21, the modified shoe system of the combined references discloses the first upper portion and the second upper portion of the shoe upper have edge portions (as seen in annotated Figures 1 and 3 of Mathis), wherein at least a portion of the first permanent connector of the first upper portion is positioned at a predetermined distance from the edge portion of the first upper portion (as seen in annotated Figures 1 and 3 of Mathis), and wherein at least a portion of the second permanent connector of the second upper portion is positioned at a predetermined distance from the edge portion of the second upper portion (as seen in annotated Figures 1 and 3 of Mathis).  

Regarding claim 22, the modified shoe system of the combined references discloses the predetermined distance is at least 1.0 inch.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a shoe system of the combined references by constructing the predetermined distance being at least 1.0 inch, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 23, the modified shoe system of the combined references discloses the removable and printable connector strap includes no folds therein when the removable and printable connector strap (paragraph 0029, 0042 and 0051 of Koch) is removed from being attached from the shoe system (as seen in annotated Figures 1 and 3 of Mathis).  

Regarding claim 24, the modified shoe system of the combined references discloses a ratio of a length of the removable and printable connector strap in a side to side shoe direction to a length of the shoe system in a leg to toe direction ranges between 0.58 and 1.22.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a shoe system of the combined references by constructing the removable and printable connector strap having a ratio of a length of the removable and printable connector strap in a side to side shoe direction to a length of the shoe system in a leg to toe direction generally ranges between 0.58 and 1.22, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 25, the modified shoe system of the combined references discloses a ratio of a width of the removable and printable connector strap in a leg to toe direction to a length of the shoe system in the leg to toe direction ranges between 0.144 and 0.28.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a shoe system of the combined references by constructing the removable and printable connector strap having a ratio of a width of the removable and printable connector strap in a leg to toe direction to a length of the shoe system in the leg to toe direction generally ranges between 0.144 and 0.28, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 26, the modified shoe system of the combined references discloses wherein the outwardly facing surface of the removable (as seen in Figure 1 of Epstein) and printable connector strap (as seen in Figures 2, 3 and 6 of Koch) being configured to receive indicia thereon (as seen in Figures 2, 3 and 6 of Koch), when the removable (as seen in Figure 1 of Epstein) and printable connector strap (as seen in Figures 2, 3 and 6 of Koch) is entirely separated from the shoe upper and positioned in a printer (as seen in Figures 2, 3 and 6 of Koch), and wherein the outwardly facing surface of the removable (as seen in Figures 2, 3 and 6 of Koch) and printable connector strap (as seen in Figures 2, 3 and 6 of Koch) including a blank portion (as seen in Figures 1 and 2 of Epstein), which is spanning across the shoe upper between the first permanent connector and the second permanent connector on the shoe upper (as seen in Figures 1 and 2 of Epstein), on which there is no pre-existing printing (as seen in Figures 1 and 2 of Epstein) and on which the indicia can be printed so as to customize the shoe system as desired (as seen in Figures 2, 3 and 6 of Koch).  

Regarding claim 27, the modified shoe system of the combined references discloses wherein the first releasable connector portion (122 of Epstein) on the inwardly facing surface of the removable (122, as seen in annotated Figures 1 and 2 of Epstein) and printable connector strap (as seen in Figures 2, 3 and 6 of Koch) is configured to interengage with the first permanent connector (120 of Epstein) at the first side of the shoe upper so as to releasably connect the first releasable connector portion (122 of Epstein) of the removable (as seen in Figure 1 of Epstein) and printable connector strap (as seen in Figures 2, 3 and 6 of Koch) to the first permanent connector of the shoe upper (120 of Epstein), and wherein the second releasable connector portion on the inwardly facing surface (122 of Epstein) of the removable (122, as seen in annotated Figures 1 and 2 of Epstein) and printable connector strap (as seen in Figures 2, 3 and 6 of Koch) is configured to interengage with the second permanent connector at the second side of the shoe upper (as seen in annotated Figures 1 and 2 of Epstein) so as to releasably connect the second releasable connector portion of the removable (as seen in annotated Figures 1 and 2 of Epstein) and printable connector strap (as seen in Figures 2, 3 and 6 of Koch) to the second permanent connector of the shoe upper (120 of Epstein) .  

Regarding claim 28, the modified shoe system of the combined references discloses wherein the removable and printable connector strap comprises stitching (118, 120, as seen in Figures 1 and 2, Col 3, lines 28-55).

ARGUMENTS

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the newly added prior art and the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732